Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 1 of 10 PageID #: 3535




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                    x
                                                     :
  UNITED STATES OF AMERICA,                          :
                                                     :
             Plaintiff,                              :
                                                     :
             v.                                      :    No 1:18-cv-04061
                                                     :
  MOSHE LAX, et al.,                                 :
                                                     :
             Defendants.                             :
                                                     x

           STIPULATION AND PROPOSED ORDER CONCERNING PROTOCOL
                    FOR CONDUCTING REMOTE DEPOSITIONS

        The Plaintiff United States and Defendants (collectively, the “Parties”) jointly stipulate to

 the following protocol for conducting depositions via remote means in the above-captioned

 manner:

        1.        All depositions shall be conducted remotely using videoconference technology,

 and each deponent may be video-recorded. The Party noticing the remote deposition shall have

 the choice to decide whether the deposition shall be video-recorded, or not.

        2.        The Parties agree to use Veritext Legal Solutions for court reporting,

 videoconference and remote deposition services. The Parties agree that a Veritext Legal

 Solutions employee, contractor, or representative may attend each remote deposition to setup the

 remote video deposition, video record the deposition, if video-recording is requested by the Party

 noticing the deposition, troubleshoot any technological issues that may arise, and administer the

 virtual breakout rooms, if used.

        3.        The Parties agree that these remote video depositions, whether video-recorded or

 not, may be used at a trial or hearing to the same extent that an in-person deposition may be used

 at trial or hearing, and the Parties agree not to object to the use of these remote video on the basis

                                                1 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 2 of 10 PageID #: 3536




 that the deposition was taken remotely. The Parties reserve all other objections to the use of any

 deposition testimony at trial.

         4.      The deponent, court reporter, and counsel for the Parties will each participate in

 the videoconference deposition remotely and separately. Each person attending a deposition shall

 be visible to all other participants, their statements shall be audible to all participants, and they

 should each strive to ensure their environment is free from noise and distractions. Should counsel

 and any party attend the videoconference deposition in the same physical location, each person

 shall be in a separate room and use a separate device.

         5.      Consistent with Local Civil Rule 30.4 (formerly Local civil Rule 30.6), no

 counsel shall initiate a private conference, including through text message, electronic mail, or the

 chat feature in the videoconferencing system, with any deponent while a question is pending.

 After noting so on the record, counsel may confer privately with a deponent only to determine

 whether a privilege should be asserted. The Parties further stipulate not to engage in any conduct

 during the remote deposition that would otherwise be prohibited during an in-person deposition,

 or engage in conduct that would be subject to questioning and/or inspection were it to happen at

 an in-person deposition. This conduct includes, but is not necessarily limited to: (1) the deponent

 answering questions with the aid of notes that are present in the room with the deponent but that

 are not visible to the camera; (2) the deponent being coached during the deposition by a person

 not present in the room, via any means to include text messaging, instant messaging, e-mail, or

 similar method; and, (3) the deponent having any other programs open on his screen (or any

 other device) during the deposition. The Parties stipulate that the deponent will sit a few feet

 back from the screen as allowed by his vision and physical abilities, such that their torso and

 arms are fully visible while giving testimony, and that during such testimony, they will have no



                                                 2 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 3 of 10 PageID #: 3537




 other programs open and will not consult any notes, texts, emails, chats, or anything of the sort

 while the deposition is in session. The Parties will also enter stipulations to this effect on the

 record at the start of the deposition.

         6.      Veritext Legal Solutions offers a “breakout room” feature, where participants may

 confer in a group, separate from other participants. This is a supplemental service to a

 videoconference deposition that is not standard. During breaks in the deposition, the Parties may

 use the breakout room feature provided by Veritext Legal Solutions which simulates a live

 breakout room through videoconference. Conversations in the breakout rooms shall not be

 recorded. The breakout rooms shall be established by Veritext Legal Solutions prior to the

 deposition and controlled by Veritext Legal Solutions. The party noticing the deposition shall be

 responsible for procuring the breakout room feature prior to the beginning of the deposition.

         7.      Remote depositions shall be recorded by stenographic means consistent with the

 requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the court reporter will not be

 physically present with the witness whose deposition is being taken. The Parties agree not the

 challenge the validity of any oath administered by the court reporter, even if the court reporter is

 not a notary public in the state where the deponent resides.

         8.      The court reporter will stenographically record the testimony, and the court

 reporter’s transcript shall constitute the official record. Veritext Legal Solutions will

 simultaneously videotape the deposition and preserve the video recording, if video recording is

 requested by the Party noticing the deposition. The court reporter may be given a copy of the

 video recording and may review the video recording to improve the accuracy of any written

 transcript.




                                                3 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 4 of 10 PageID #: 3538




        9.      The Parties agree that the court reporter provided by Veritext Legal Solutions is

 an “Officer” as defined by Federal Rule of Civil Procedure 28(a)(2) and shall be permitted to

 administer the oath to the witness via the videoconference. The deponent will be required to

 provide government-issued identification satisfactory to the court reporter, and this identification

 must be legible.

        10.     The Party that noticed the deposition shall be responsible for procuring a written

 transcript of the remote deposition. The Parties shall bear their own costs in obtaining a transcript

 and/or video record of the deposition.

        11.     The Party that noticed the deposition shall provide Veritext Legal Solutions with a

 copy of this Stipulation and Order at least twenty-four hours in advance of the deposition.

        12.     At the beginning of each deposition, consistent with rule 30(b)(5)(A) of the

 Federal Rules of Civil Procedure, the Veritext Legal Solutions employee responsible for video-

 recording the deposition shall “begin the deposition with an on-the-record statement that

 includes: (i) the officer’s name and company affiliation; (ii) the date, time, and place of the

 deposition; (iii) the deponent’s name; (iv) the officer’s administration of the oath or affirmation

 to the deponent; and (v) the identity of all persons present.”

        13.     At the beginning of each segment of the deposition, consistent with Rule

 30(b)(5)(B) of the Federal Rules of Civil Procedure, the Veritext Legal Solutions employee

 responsible for video-recording the deposition, if video-recording is used, shall begin that

 segment of the remote deposition by reciting (i) the officer’s name and business address; (ii) the

 date, time, and place of the deposition; and (iii) the deponent’s name.

        14.     The Parties agree to work collaboratively and in good faith with Veritext Legal

 Solutions to assess each deponent’s technological abilities and to troubleshoot any issues at least



                                                4 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 5 of 10 PageID #: 3539




 48 hours in advance of the deposition so any adjustments can be made. This includes testing the

 technology prior to the deposition, where no deposition questions are to be asked, if any Party

 requests such a test. The Parties also agree to work collaboratively to address and troubleshoot

 technological issues that arise during a deposition and make such provisions as are reasonable

 under the circumstances to address such issues. This provision shall not be interpreted to compel

 any Party to proceed with a deposition where the deponent cannot hear or understand the other

 participants or where the participants cannot hear or understand the deponent.

         15.    Every deponent shall endeavor to have technology sufficient to appear for a

 videotaped deposition (e.g., a webcam and computer or telephone audio), and bandwidth

 sufficient to sustain the remote deposition. Counsel for each deponent shall consult with the

 deponent prior to the deposition to ensure the deponent has the required technology. If not,

 counsel for the deponent shall endeavor to supply the required technology to the deponent prior

 to the deposition. In the case of third-party witnesses, counsel noticing the deposition shall

 supply any necessary technology that the deponent does not have.

         16.    The Parties agree that this Stipulation and Order applies to remote depositions of

 non-parties under Rule 45 and shall work in a collaborative manner in attempting to schedule

 remote depositions of non-parties. The Party noticing any third-party deposition shall provide

 this Stipulation and Order to counsel for any non-party under Rule 45 a reasonable time before

 the date of the deposition.

         17.    The Parties agree that any of the following methods for administering exhibits

 may be employed during a remote deposition, or a combination of one or more methods:

       i.       Counsel noticing the deposition may choose to mail physical copies of documents

 that may be used during the deposition to the deponent, the deponent’s counsel, the other Parties’



                                               5 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 6 of 10 PageID #: 3540




 counsel, and the court reporter. In that event, noticing counsel shall so inform the deponent’s

 counsel, the other Parties’ counsel, and the court reporter prior to mailing the documents and

 shall provide tracking information for the package. Such documents shall be delivered by 12:00

 pm noon ET the business day before the deposition. Counsel for the deponent, the other Parties’

 counsel, and the court reporter shall confirm receipt of the package by electronic mail to Counsel

 noticing the deposition. If physical copies are mailed, every recipient of a mailed package shall

 keep the package sealed until the depositions begins and shall only unseal the package on the

 record, on video, and during the deposition when directed to do so by the counsel taking the

 deposition. This same procedure shall apply to any physical copies of documents any other

 counsel intends to use examining the witness.

      ii.       Counsel noticing the deposition may choose to send compressed .zip file of the

 documents that may be used during the deposition via electronic mail to the deponent, the

 deponent’s counsel, the other Parties’ counsel, and the court reporter. The .zip file shall be

 delivered by 12:00 pm noon ET the business day before the deposition. Counsel for the

 deponent, the other Parties’ counsel, and the court reporter shall confirm receipt of the .zip file

 electronic mail to Counsel noticing the deposition. The .zip file shall be password protected, and

 counsel taking the deposition shall supply the password via electronic email immediately prior to

 the commencement of the deposition. Every recipient of a .zip file shall not open the .zip file

 until the deposition begins and when directed to do so by the counsel taking the deposition. If

 sending documents by electronic mail, counsel will be mindful of file size limitations, which

 presumptively should be less than 50 MB.

      iii.      Counsel may introduce exhibits electronically during the deposition, by using the

 Veritext Legal Solutions document-sharing technology, by using the screen-sharing technology



                                                6 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 7 of 10 PageID #: 3541




 within the videoconferencing platform, or by sending the exhibit to the deponent and all

 individuals on the record via electronic mail.

         18.      All deponents receiving documents before or during a deposition, pursuant to

 Paragraph 17 above, shall return the documents to the counsel who sent them originally, within

 two business days following the completion of the deposition, and shall not retain them in any

 matter. Counsel noticing the deposition shall include a pre-paid return shipping label in any

 package of documents mailed to a deponent.

         19.      Counsel for the Parties may keep any document or exhibit used during the

 deposition.

         20.      Because the ability to take a remote deposition depends on the internet connection

 and the technical competence of all parties, if the deposition is not able to be completed on the

 day it is scheduled due to any technical malfunction of computer, loss of internet connectivity, or

 loss of electricity, the technical inability on the part of the deponent or a Party, the Parties

 stipulate that the deposition may be suspended until 72 hours after such technical malfunction of

 computer, loss of internet connectivity, or loss of electricity, the technical inability on the part of

 the deponent or a Party is resolved. The parties stipulate that any time incurred as a result of

 internet, electricity, computer malfunction, or any other technical issue where testimony is not

 being taken, shall not count towards the seven hour limit under Federal Rule of Civil Procedure

 30.

                 30 2020
 Dated: October ___,

                                                            SO ORDERED:
                                                                 Peggy Kuo
                                                            ________________________________
                                                            Hon. Peggy Kuo
                                                            United States Magistrate Judge
 Stipulated to:

                                                  7 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 8 of 10 PageID #: 3542




 RICHARD E. ZUCKERMAN
 Principal Deputy Assistant Attorney General

 _____________________
 KARI M. LARSON
 Senior Litigation Counsel
 Tax Division
 U.S. Department of Justice
 P.O. Box 403
 Washington, D.C. 20044
 Kari.M.Larson@usdoj.gov


 _____________________
 Moshe Lax
 Pro Se
 1653 58th Street
 Brooklyn, NY 11204
 moshelax@gmail.com


 _____________________
 James John Mahon, Jr.
 Becker & Poliakoff LLP
 Attorney for Zlaty Schwartz, individually, as executor of the Chaim Lax Estate, as trustee of the
 Chaim Lax Family Trust, and as a trustee of the GAMA Trust
 45 Broadway, 17th Floor
 New York, NY 10006
 jmahon@beckerlawyers.com


 _____________________
 Joseph Y Balisok
 Law Office of Joseph Y. Balisok, P.C.
 Attorney for Shaindy Lax
 251 Troy Avenue
 Brooklyn, NY 11213
 joseph@lawbalisok.com


 _____________________
 Paul Thomas Shoemaker
 Greenfield, Stein & Senior, LLP
 Attorney for Judith Lax, and J.L., a minor
 600 Third Avenue

                                               8 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 9 of 10 PageID #: 3543




 New York, NY 10016
 pshoemaker@gss-law.com


 _____________________
 Solomon N. Klein
 Schlam Stone & Dolan LLP
 Attorney for 299 Hewes Street Realty Corp, Morris Schlager, Gitty Schlager, Joseph Green,
 Hannah Green, Henny Green, and Hershi Green
 26 Broadway
 New York, NY 10004
 sklein@schalmstone.com


 _____________________
 Craig E. Penn
 Phillips Nizer LLP
 Attorney 307 Hewes Street Realty Corp
 485 Lexington Avenue, 14th Floor
 New York, NY 10017
 cpenn@phillipsnizer.com


 _____________________
 Donald Jay Pols
 Beilis & Pols, P.C.
 Attorney for JBAM Realty LLC a/k/a JBAM Realty 2 LLC
 5014 16th Avenue, Suite 338
 Brooklyn, NY 11204
 dpols@bptaxlaw.com


 _____________________
 Steven Y. Yurowitz
 Newman & Greenberg
 Attorney for Ben Zion Jacobowitz and Tony Jacobowitz
 950 Third Avenue, 32nd Floor
 New York, NY 10022
 syurowitz@newmangreenberg.com


 _____________________
 Doron Aviram Leiby
 Miller Leiby & Associates PC
 Attorney for KGK Jewelry LLC
 32 Broadway, 13th Floor

                                            9 of 10
Case 1:18-cv-04061-ILG-PK Document 178 Filed 10/30/20 Page 10 of 10 PageID #: 3544




  New York, NY 10004
  dleiby@millerleiby.com


  _____________________
  Moshe Mortner
  The Mortner Law Office
  Attorney for Aron Lax
  40 Wall Street, 28th Floor
  New York, NY 10005
  mrmortner@gmail.com




                                     10 of 10
